International Monetary Systems, Ltd. 16901 West Glendale Drive New Berlin, WI53151 October 23, 2009 Securities and Exchange Commission Attn:Ronald E. Alper treet, NE Washington, DC20549 File No. 000-30853 Responses to letter dated September 25, 2009 Form 10-K for the Year Ended December 31, 2008 Part 1, page 3 Item 1-Description of Business, page 3 1. Please reconcile the information on page four regarding subsidiaries with the information in Note 1A of the Notes to Consolidated Financial Statements on page F-8. Response: The paragraph regarding subsidiaries in the 10-K will be changed to the same paragraph that is in the Financial Statements under Note 1A. Item 7-Management's Discussion and Analysis of Financial Condition and Results of Operations, page 6 2. We note your section discussing some of the highlights 2008. Please expand your discussion to identify the most important matters upon which management focuses in evaluating financial condition and results of operations and provide a context for the discussion and analysis of your financial statements. In this regard, please provide: • An identification and discussion of key variables and other quantitative and qualitative factors necessary for an understanding and evaluation of your business and a discussion of management's view of the implications and significance of the information; and • A discussion and analysis of material uncertainties and known trends that would cause reported financial information not to be necessarily indicative of future operating performance or financial condition to promote an understanding of the quality and potential variability of your earnings and cash flows. 1 International Monetary Systems, Ltd.
